ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a method for a solar-powered umbrella, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-13, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
providing solar charging components for an umbrella comprising a shaft and umbrella shade, wherein the solar charging components comprise struts and battery housing with charging ports;
when changing the umbrella from the closed to the open position, the umbrella shade pushes against a bottom of the struts while the umbrella shade is extended, causing the struts to rotate via the first and second strut hinges in a first turn direction, so that an angle between a top of the first strut and an axis of the shaft of the umbrella changes from a first angle in the closed position to a second angle in the open position, and the second angle is greater than the first angle, and
when changing the umbrella from the open to the closed position, the bottom of the struts rest against the umbrella shade while the umbrella is folded, causing the 
providing the battery housing comprising a battery housing hole through which the shaft of the umbrella passes through, wherein the battery housing houses a rechargeable battery, battery charging circuit, and first and second charging ports.

4.         With respect to claim 14-20, the prior art made of record fails to teach the combination of steps recited in claim 14, including the following particular combination of steps as recited in claim 14, as follows:
providing solar charging components for an umbrella comprising a shaft and umbrella shade, wherein the solar charging components include struts and battery housing with charging ports and a plurality of electrical wires;
when changing the umbrella from the open to the closed position, the bottom of the struts rest against the umbrella shade while the umbrella is folded, causing the struts to rotate via the first and second strut hinges in a second turn direction, so that the angle between the top of the first strut and the axis of the shaft of the umbrella changes from the second angle to the first angle, and the second turn direction is opposite of the first turn direction;
providing the battery housing, wherein the battery housing comprises a battery housing hole through which the shaft of the umbrella passes through;

providing the plurality of electrical wires, coupling the first and second solar panels to the battery charging circuit, wherein the battery charging circuit can charge the rechargeable battery using solar power received from the first and second solar panels; and
providing first and second charging ports, coupled to the rechargeable battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851